DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Applicants disclose the magnesium oxide as present in an amount based on 100 parts by mass of “the rubber composition”; however, this appears to be a mistranslation from the originally filed application and should be defined as the amount based on 100 parts by mass of the “rubber component”.  This was determined based on a Google translation of the WIPO document.  Also note, the examples are indeed measuring the amount of magnesium oxide based on 100 parts of the rubber component, not the entire rubber composition.
This amount is described throughout the specification.  Please amend the specification to correct this mistranslation of the foreign document.
Appropriate correction is required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claim 1 claims the amount of magnesium oxide as present in an amount of 2-20 parts by mass per 100 parts by mass of “the rubber composition”; however, this appears to be a mistranslation from the originally filed application component”.  This was determined based on a Google translation of the WIPO document.  Also note, the examples are indeed measuring the amount of magnesium oxide based on 100 parts of the rubber component, not the entire rubber composition.
In claim 14, please write out CVT. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008025030; however, for convenience, the machine translation will be cited below.

	52 parts Ethylene-α-olefin 1 (ethylene-propylene-terpolymer, EPDM, 50% ethylene content, 5.0% diene content)
48 parts Ethylene-α-olefin 2 (ethylene-propylene-terpolymer, EPDM, 70% ethylene content, 4.6% diene content)
62.5 parts N 765 (carbon black) (claim 7)
2 parts zinc oxide (claim 9)
10 parts TOTM (plasticizer)
5 parts magnesium oxide
0.5 parts TMQ
4 parts mixture of fatty acid derivatives
14 parts zinc dimethacrylate (claims 2 and 6)
3.5 parts peroxide
This composition comprises 5 phr magnesium oxide, 36 parts magnesium oxide per 100 parts zinc methacrylate (claims 1 and 4), 3.5 phr peroxide (claim 4) and 100 wt% EPDM (claim 5).
DE ‘030 anticipates instant claims 1-7 and 9.
As to claim 14, DE ‘030 exemplifies the preparation of unwrapped (raw edged) ribbed (or cogged) v-belts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102008025030, as applied above to claims 1-7, 9 and 14.  For convenience, the machine translation will be cited below.
DE ‘030 anticipates instant claims 1-7, 9 and 14, as described above and applied herein as such, as DE ‘030 exemplifies preparing a vulcanized rubber composition comprising EPDM, 14 phr zinc methacrylate, 5 phr magnesium oxide and carbon black filler, which can be used as a power transmission belt.
As to claims 11 and 12, DE ‘030 teaches that the belt can be prepared by adding 1-40 phr fibers, specifically listing aramid fibers as a suitable type (p. 4).  The range overlaps with the claimed range of 20-40 phr fibers, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
prima facie obviousness.
As to claim 13, DE ‘030 does not teach or suggest the claimed bending stress; however, DE ‘030 teaches adding fibers to increase the transverse rigidity, suggesting orienting the fibers in a belt width direction. 
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
The composition taught by DE ’030 comprises the claimed components in the claimed amounts, is used for the same purpose as the claimed invention, a ribbed V-belt; therefore, one of ordinary skill in the art would expect the composition of DE ‘030 having transverse rigidity resulting in the claimed bending stress.  It is therefore reasonably expected that the bending stress of the cured product containing short fibers in a direction orthogonal to an orientation direction of the fibers would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the V-belt rubber composition of DE ‘030. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102008025030, as applied above to claims 1-7, 9 and 14, and further in view of Burrowes (US 2004/0204275), EP 1845285 and Nishimura (US 6,057,395).  For convenience, the machine translation will be cited below.
DE ‘030 anticipates instant claims 1-7, 9 and 14, as described above and applied herein as such, as DE ‘030 exemplifies preparing a vulcanized rubber composition comprising EPDM, 14 phr zinc methacrylate, 5 phr magnesium oxide and carbon black filler, which can be used as a power transmission belt.
DE ‘030 discloses Example 3 as having a Shore A hardness of 89.0.
DE ‘030 also teaches that silica can be present in the rubber composition ([0031]); however, does not teach or suggest the amount that can be added.
Burrowes teaches a power transmission belt comprising an elastomeric composition comprising an ethylene-alpha olefin elastomer, most preferably EDPM, peroxide cure system, metal salts of α,ß-unsaturated organic acids, zinc methacrylate being preferred, carbon black in an amount of preferably 20-100 phr, teaching that silica can be added in an amount of preferably 10-20 phr to increase the strength and integrity of the rubber composition for making the power transmission belt (p. 4, [0042]).

EP ‘285 teaches a friction transmission belt, such as a ribbed V-belt, having a hardness of 80-95 and containing ethylene-α-olefin elastomer, specifically EPDM, teaching that when the hardness is lower than 80, the 
EP ‘285 teaches that the hardness can be increased by increasing the ethylene content of the EPDM rubber (p. 4, [0028]).  EP ‘285 also teaches that the presence of silica increases the hardness of the rubber (p. 4, [0031]).
Nishimura teaches a similar rubber composition that can be used for preparing belts, teaching that the hardness of the shaped vulcanizate of the rubber composition can be increased by decreasing the amount of elastomer component to the amount of metal salt of an α,ß-unsaturated carboxylic acid and magnesium oxide (col. 10, ll. 36-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the elastomeric transmission belt of DE ‘030 to provide a hardness of up to 95, as EP ‘285 teaches that this is a suitable Shore A hardness for power transmission belts, and Burrowes, EP ‘285 and Nishimura teach that the inclusion of silica can be used to increase the hardness, as well as increasing the amount of ethylene content in the EPDM, and the amount of metal salt and/or magnesium oxide.
The Shore A hardness suggested by EP ‘285 of 80-95 overlaps with the claimed range of 91-98, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.
DE ‘030 in view of Burrowes, EP ‘285 and Nishimura is prima facie obvious over instant claim 10.
As to claim 8, Burrowes suggests the weight ratio of carbon black to silica as 50/50-90/10, which overlaps with the claimed range of 60/40-99/1, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 103910942 teaches a rubber composition for a conveyor belt comprising 80-90 parts ethylene-propylene rubber, 10-20 parts chlorosulfonated polyethylene rubber, 4-7 parts zinc oxide, 3-5 parts magnesium oxide, 4-7 dicumyl peroxide, 0.1-0.3 parts sulfur, 5-10 parts zinc methacrylate, 1-2 parts stearic acid, 15-25 parts barium sulfate, 30-40 parts N330-type carbon black, 20-30 parts N550-type carbon black, 10-20 parts clay, 3-6 parts antioxidant and 5-10 parts liquid propylene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768